—In an action, inter alia, to impose a constructive trust on real property, the plaintiff appeals from (1) a decision of the Supreme Court, Kings County (Dowd, J.), dated April 10, 2002, and (2) a judgment of the same court entered May 2, 2002, which, after a nonjury trial and upon the decision, is in favor of the defendant on her counterclaim in the principal sum of $48,608.28, and, in effect, dismissed the complaint.
Ordered that the appeal from the decision is dismissed, as no appeal lies from a decision (see Schicchi v Green Constr. Corp., 100 AD2d 509 [1984]); and it is further,
Ordered that the judgment is affirmed; and it is further,
Ordered that one bill of costs is awarded to the respondent.
*669The plaintiff seeks to impose a constructive trust upon a house purchased by the defendant, who is her mother, and occupied by the plaintiff and the plaintiff’s children. To warrant the imposition of a constructive trust, a plaintiff must plead and prove four essential elements: (1) a confidential or fiduciary relationship, (2) a promise, express or implied, (3) a transfer in reliance thereon, and (4) unjust enrichment caused by the breach of the promise (see Sharp v Kosmalski, 40 NY2d 119 [1976]; Sylvester v Sbarra, 268 AD2d 424 [2000]). The plaintiff failed to establish entitlement to such relief. Accordingly, the Supreme Court correctly dismissed her complaint. Moreover, the Supreme Court correctly awarded the defendant judgment on her counterclaim for money owed for the plaintiff’s use and occupancy of the house.
The parties’ remaining contentions are without merit. Ritter, J.P., Smith, S. Miller and Adams, JJ., concur.